Citation Nr: 0507063	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wound of the right elbow, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wound of the right iliac area, currently evaluated 
as 10 percent disabling. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant (also referred to as "veteran" or 
"claimant") served on active duty from January 1944 to 
January 1946.  He is the recipient of the Combat 
Infantryman's Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The appellant testified at a video-conference hearing before 
the undersigned sitting in Washington, D.C., in February 
2005; a transcript of that hearing is associated with the 
claims file.  

For good cause shown, the veteran's motion for advancement on 
the docket was granted.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

The issue of entitlement to service connection for bilateral 
hearing loss is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  Residuals of shell fragment wound of the right elbow 
include a through and through injury, a history of in-service 
hospitalization and debridement, post-service history of a 
slightly adherent scar, and current evidence of limitation of 
elbow motion, slight decrease in pain and temperature 
sensation in light touch, post-traumatic arthritis of the 
right elbow with metallic densities in both the soft tissue 
and ulnar bone, and subjective complaints of pain, numbness, 
loss of power, lowered threshold of fatigue, fatigue-pain, 
and impairment of coordination resulting in moderately severe 
impairment.  

2.  Residuals of shell fragment wound of the right iliac area 
include a through and through injury, a history of in-service 
hospitalization and debridement, a post-service history of 
subcutaneous tissue loss, destruction of muscle, and 
depressed and adherent scars, and current evidence of 
limitation of back motion, lumbosacral arthritis with spurs 
at L2 and L3, and subjective complaints of pain, loss of 
power, lowered threshold of fatigue, fatigue-pain, and 
weakness resulting in moderately severe impairment.  

3.  The veteran served in combat. 

4.  Since in-service noise exposure consistent with the 
circumstances of combat, the veteran has demonstrated 
continuity of tinnitus symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for residuals of 
shell fragment wound of the right elbow have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, 
Diagnostic Code 5305 (2004).

2.  The criteria for a 30 percent evaluation for residuals of 
shell fragment wound of the right iliac area have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, 
Diagnostic Code 5319 (2004).

3.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Pertinent to the veteran's claim of entitlement to service 
connection for tinnitus, as the Board's decision herein 
constitutes a complete grant of the benefit sought on appeal, 
no further action is required to comply with the VCAA and the 
implementing regulations.  Regarding his claim of entitlement 
to service connection for bilateral hearing loss, the Board 
finds that additional development consistent with the VCAA is 
necessary prior to adjudication of such claim on the merits.  

It has been held that VA must ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the veteran's claims of 
entitlement to increased ratings for residuals of shell 
fragment wounds of the right elbow and right iliac area does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his claims for increased ratings in May 
2001, after the enactment of the VCAA.  The RO's initial 
decision was issued in January 2002, after the veteran had 
been provided notice of the VCAA provisions in September 
2001, in accordance with Quartuccio and Pelegrini II, supra. 

In September 2001, the RO advised the veteran by letter of 
his role in the claims process and asking him to submit 
certain information.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, or other records from Federal 
agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The RO also indicated that it was still the 
veteran's responsibility to support his claims with 
appropriate evidence and provided him with information 
relevant to how to submit any evidence he wished considered 
in connection with his claims.  Additionally, the veteran was 
notified VA would request private treatment records if he 
completed an Authorization for Release of Information form.  
The letter also informed the veteran that he could help with 
his claims by informing the RO of any additional information 
or evidence he wished VA to obtain and to send any necessary 
evidence as soon as possible.  The veteran was advised, to 
establish entitlement to an increased rating, evidence 
demonstrating that his disabilities had worsened and now meet 
the criteria for a higher evaluation was necessary.

Furthermore, the January 2002 rating decision and December 
2002 statement of the case specifically advised the veteran 
of the evidence and applicable criteria for rating his 
service-connected disabilities.  The statement of the case 
also advised the veteran of the adjudicative actions taken, 
the evidence the RO had considered in denying the claims, the 
evidence the veteran still needed to submit to substantiate 
his claims, and the relevant laws and regulations.  

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran presented personal testimony in 
this case before the undersigned Acting Veterans Law Judge.  
As such, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical records, VA treatment records, and VA examination 
reports dated in August 1948, December 1960, October 1990, 
and November 2001 are associated with the claims file.  The 
veteran has not identified any additional outstanding 
relevant medical evidence to be considered in connection with 
his increased rating claims.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was most recently 
afforded a VA examination in November 2001.  Such was 
conducted by an examiner who considered factors relevant to 
the veteran's claims and that the examination report contains 
findings pertinent to evaluation of the veteran's elbow and 
back disabilities under governing law and regulations.  Based 
on these facts, the medical evidence of record is sufficient 
to evaluate the veteran's increased rating claims and further 
examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and 
the record is ready for appellate review as to the claims 
decided in this action.

Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii). 

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  Furthermore, in 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

A.	Factual Background

The veteran's service medical records reflect that in October 
1944 the veteran was wounded in combat action with a high 
velocity fragment in the right elbow and a gunshot wound in 
the right buttock.  Radiographic examination indicated  
penetrating wounds of the right forearm and lower back.  X-
rays of the right elbow revealed no bony injury of the distal 
third of the humerus or proximal halves of the radius or 
ulna.  There was a soft tissue wound posterior to the upper 
shaft of the olecranon with multiple small metallic foreign 
bodies lodge against the bone at that site.  There were also 
small metallic foreign bodies superficially in the soft 
tissues on the volar aspect of the distal humerus.  X-rays of 
the lumbar spine revealed no bony injury or metallic foreign 
bodies.  

The veteran was diagnosed with wound, perforating, shell 
fragment, entrance in right sacral region course through 
skin, muscle, skin exit lateral aspect of the right mid-
buttock, mild, incurred in action from enemy shell fragment.  
The veteran was also diagnosed with wound, lacerated, upper 
third exterior surface of the right forearm, moderate 
severity, incurred as the former wound.  Additionally, 
foreign bodies, traumatic, multiple, small metallic 
fragments, mild located incurred as the prior two diagnoses, 
was diagnosed.  It was noted that the veteran had debridement 
of all wounds on October 20, 1944, and had sutures secondary 
to arm wounds on November 13, 1944.  The veteran's January 
1946 separation examination revealed a history of gunshot 
wounds in the right thigh and elbow.  Upon physical 
examination, it was noted that the veteran had no 
musculoskeletal defects.   

An August 1948 VA examination reflects complaints of attacks 
of pain and catching in the right low back.  The veteran also 
complained of pain and blueness of the right elbow with 
morning numbness.  A December 1960 VA examination revealed 
complaints of increased sensitivity to coldness around the 
fingertips and an occasional catch in the back about every 
six months.  The examiner diagnosed scars, medial and 
posterior aspect of the right elbow, well-healed, slightly 
adherent, nontender, nonrestrictive, said to be residual of 
gunshot wound, and, scars, right gluteal area and right iliac 
area, slightly adherent, nontender, well-healed, said to be 
residual of gunshot wounds.  

An October 1990 VA examination reflected complaints of severe 
back pain, mostly in the right sciatica area; difficulty 
bending and recovering to an upright position, to straighten 
upright, and poor circulation in the right arm.  X-rays of 
the right elbow revealed minimal traumatic arthritis of the 
joint without joint space narrowing and multiple small 
scattered metallic foreign bodies in the soft tissues and in 
the bones of the forearm in part.  Orthopedic examination 
revealed complaints of long-term right low back pain.  The 
veteran stated that such had been present for over 40 years.  
Physical examination of the right elbow revealed that such 
was nontender with full range of motion.  X-rays of the right 
elbow showed shrapnel debris present in soft tissues.  There 
were no fractures or degenerative joint disease.  X-rays of 
the pelvis showed small amount of debris on the right iliac 
area.  There was no hip degenerative joint disease.  X-rays 
of the lumbosacral spine showed minimal degenerative joint 
disease, but no other bony abnormality.  The examiner 
diagnosed right carpal tunnel syndrome and mild, chronic low 
back pain.  The examiner stated that the veteran's diagnosis 
was good and that it was doubtful that the shrapnel was 
symptomatic.  Neurologic examination revealed impressions of 
right carpal tunnel syndrome; rule out right ulnar 
neuropathy, very questionable; chronic low back pain, 
probably secondary to degenerative joint disease, no evident 
connection to the veteran's hip wound; and no evidence of 
lower extremity neuropathy.  EMG/nerve conduction study 
revealed right carpal tunnel syndrome with involvement of 
sensory fibers and ruled out ulnar neuropathy.  

A November 2001 VA examination noted that the veteran had a 
through and through wound in the right elbow, and, a bullet 
wound that entered the right iliac crust and exited just 
above the right iliac crust anteriorly.  Since that time, it 
was noted that the veteran continued to have difficulty with 
his right elbow to the present day that has been gradually 
worsening.  The veteran reported pain in the elbow area 
extending 1/3 of the way up to the arm and 1/3 of the way 
down the forearm.  The veteran's pain was continuous at a 
level of 4/10 and had a sensation of aching or tightness.  He 
reported that these symptoms were made worse by lifting 20 
pounds or greater.  The veteran felt that he did not have 
full extension, but was able to fully flex his elbow.  He 
also reported that, approximately six times a year, the ulnar 
nerve will 'pop' out of the groove in the elbow and, at such 
time, the whole hand will feel weak, but sensation would be 
preserved.  It was recorded that the veteran is right-handed.  

The report noted that the bullet wound in the right flank 
apparently entered in the area of the posterior iliac spine 
and exited in the anterolateral superior aspect of the iliac 
crust.  Currently, the veteran complained of left lower 
paralumbar pain that was present after standing for 20 
minutes.  The pain was described as 6/10 and lasted for 1/2 
hour after rest, otherwise the veteran was asymptomatic in 
regard to his bullet wound of the low back.  

Upon physical examination of the right elbow, a 2 centimeter 
well-healed scar over the medial aspect of the elbow, just 
above the antecubial crease, was observed.  Below the 
olecranon and the ventral aspect of the forearm, there was a 
7 centimeter well-healed exit wound.  The veteran was able to 
fully extend his elbow.  He flexed to 120 degrees without 
painful discomfort.  He retained a fully functional grip with 
grip strength of 5/5.  Grip strength in the upper arm and 
forearm were also approximately 5/5.  The veteran did have a 
slight decrease in pain and temperature sensation in light 
touch, extending from the lower third of the forearm down to, 
and involving, the entire right hand.  Radial pulses were 
intact at 2+.  

Examination of the back and iliac area on the right revealed 
a single scar over the lateral aspect of the iliac crust that 
was 4 centimeters by 1/4 centimeter in dimension.  Such was 
well-healed and nontender.  Examination of the low back 
revealed no paraspinal spasm or local tenderness.  The 
veteran could tilt 25 degrees to the right and left with pain 
at 25 degrees and tilting to the left in the area of the 
right sacroiliac joint.  The veteran could rotate 40 degrees 
right and left without pain, flex antegrade 90 degrees 
limited by pain at 90 degrees, and extend 20 degrees without 
painful discomfort. 

The examiner diagnosed post-traumatic arthritis of the right 
elbow.  X-rays showed metallic foreign body consistent with 
the history of status-post gunshot wound.  The metallic 
densities were both in the soft tissue and ulnar bone.  
Lumbosacral spine arthritis with X-ray evidence of spurs at 
L2 and L3 was also diagnosed.  

At the February 2005 Board hearing, the veteran testified 
that he had intramuscular scarring, loss of power, a low 
threshold for fatigue, fatigue pain, and impairment of 
coordination of the right arm.  He also indicated that he had 
loss of range of motion and pain on motion.  The veteran 
stated that his scars were not tender and painful.  He also 
testified that he had numbness and difficulty grasping 
objects with his right hand.  Regarding his back, the veteran 
stated that he has pain on the right side of his back and 
that his scars were not tender or painful.  He testified that 
his back would become fatigued when he walks.  

The veteran's son testified that the veteran has problems 
with range of motion of his back and right arm, such as 
difficulty bending over or tying his shoe, and, inability to 
comb his hair or put a coat on without assistance.  

B.	Residuals of a Shell Fragment Wound of the Right Elbow

The veteran's shell fragment wound of the right elbow is 
rated under Diagnostic Code 5305, which applies to residuals 
of injury to muscle group V, namely the flexor muscles of the 
elbow, such as the biceps, brachialis, and brachioradialis.  
The function of these muscles is elbow supination and flexion 
of the elbow.  Diagnostic Code 5305 provides for a 10 percent 
evaluation for a moderate disability of the dominant elbow, a 
30 percent evaluation for a moderately severe disability of 
the dominant elbow, and a 40 percent evaluation for a severe 
disability of the dominant elbow.  38 C.F.R. § 4.73, 
Diagnostic Code 5305.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2004).

The veteran claims that he has pain and numbness in his right 
elbow.  He specifically argues that his range of elbow motion 
is limited due to his shell fragment wound and that he is 
unable to lift a moderate amount of weight due to pain, 
weakness, and fatigue.  As such, the veteran contends that he 
is entitled to a rating in excess of 10 percent.

Under the benefit-of-the-doubt doctrine, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue.  See 38 U.S.C.A § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  Specifically, the evidence is in 
approximate balance as to the veteran's entitlement to a 30 
percent evaluation for residuals of a shell fragment wound of 
the right elbow, with muscle group V impairment, as such 
residuals more nearly approximate a moderately severe muscle 
disability.  

Firstly, the record suggests that the severity of the wound 
residuals has, of late, continued to worsen.  At the time of 
the injury, the veteran was diagnosed with a moderately 
severe lacerated wound of the upper third exterior surface of 
the right forearm, and multiple foreign metallic fragments 
were observed in the wound, which were debrided and to which 
suturing was applied.  By the time of an August 1948 VA 
examination, performed approximately four years after the 
veteran's initial injury, the veteran complained of continued 
pain and numbness in the right elbow.  Such examination 
report also reflected that the veteran had entrance and exit 
scars on his right arm, indicating a through and through 
injury.  VA examinations in August 1948, December 1960, and 
October 1990 revealed full range of elbow motion.  

However, at the veteran's November 2001 VA examination, he 
was noted to have full extension of his elbow, but was only 
able to flex to 120 degrees.  The Board notes that normal 
range of elbow motion is zero to 145 degrees of flexion.  38 
C.F.R. § 4.71, Plate I.  As such, in November 2001, the 
veteran demonstrated diminished limitation of motion of his 
right elbow, when compared to prior examinations.  At the 
November 2001 VA examination, the veteran's complaints of 
pain, aching, and tightness were documented.  Also, it was 
noted that the veteran did have a slight decrease in pain and 
temperature sensation in light touch, extending from the 
lower third of the forearm down to, and involving, the entire 
right hand.  Post-traumatic arthritis of the right elbow was 
diagnosed.  It was also noted that the veteran had metallic 
densities in both the soft tissue and ulnar bone. 

The testimony of the veteran and his son during the February 
2005 videoconference is found to be both competent and 
credible as to the increasing severity of the veteran's 
disability.  The law provides in this regard that the Board 
must assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

During the February 2005 videoconference, conducted over 
three years after the November 2001 VA examination, the 
undersigned Acting Veterans Law Judge witnessed a greater 
degree of limitation of right elbow motion and the veteran's 
son testified that the veteran was unable to lift his right 
arm to comb his hair and could not put a coat on without 
assistance.  Because such is credible and competent testimony 
indicating a further diminution of function, further VA 
medical inquiry would not substantially assist this inquiry.

Regarding the cardinal signs and symptoms of a muscle 
disability under 38 C.F.R. § 4.56(c), the Board notes that 
the veteran testified to having loss of power, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination in his right elbow.  The Board again notes that 
the veteran has demonstrable limitation of right elbow motion 
and, as a result, has difficulty performing his daily 
activities.  

When the current medical evidence and the veteran's 
subjective complaints are viewed in light of the history of 
his right elbow wound, the Board resolves all doubt in favor 
of the veteran and finds that his total disability picture 
more nearly approximates a moderately severe muscle 
disability, thus warranting an evaluation of 30 percent.  

The evidence of record does not support the conclusion that 
the veteran's right elbow injury is productive of a severe 
muscle disability, warranting an evaluation of 40 percent.  
The veteran's service medical records, as well as all other 
evidence of record, fail to reveal extensive debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring.  Also, the medical 
evidence does not show ragged, depressed, and adherent scars, 
loss of deep fascia, muscle substance, or soft flabby muscles 
in the wound area.  There is also no indication that the 
muscles swell and harden abnormally in contraction or that 
the veteran's right elbow muscles, when compared to his 
uninjured left side, demonstrate severe impairment of 
function.  Moreover, there is no evidence that the veteran 
has the additional signs of severe muscle disability as 
listed in 38 C.F.R. § 4.56(d)(4)(A)-(G).  As such, the 
veteran is not entitled to a 40 percent evaluation for his 
right elbow muscle disability.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a disability evaluation in excess of 30 
percent.  The Board initially notes that the veteran had a 
slightly adherent scar at his December 1960 VA examination; 
however, in subsequent VA examinations, to include the 
examination conducted in November 2001, such have been found 
to be well-healed.  Moreover, at his February 2005 Board 
hearing, the veteran testified that his elbow scars were not 
painful or tender.  As such scars are asymptomatic and not of 
a size to warrant a compensable rating, diagnostic codes 
pertinent to scars are inapplicable.  Additionally, while the 
veteran has complained of neurological symptoms, the October 
1990 VA examination diagnosed carpal tunnel syndrome and 
found no ulnar neuropathy.  As such, a review of the record, 
to include the veteran's subjective complaints and the 
objective medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's residuals of a shell fragment wound of the right 
elbow to warrant consideration of alternate rating codes.  

With due application of the benefit-of-the-doubt doctrine, a 
30 percent disability rating is granted.


C.	Residuals of a Shell Fragment Wound of the Right Iliac 
Area

The veteran's shell fragment wound of the right iliac area is 
rated under Diagnostic Code 5319, which applies to residuals 
of injury to muscle group XIX, namely the muscles of the 
abdominal wall, such as the rectus abdominis, external 
oblique, internal oblique, transversalis, and quadratus 
lumborum.  The function of these muscles is support and 
compression of abdominal wall and lower thorax, flexion and 
lateral motions of the spine, and synergists in strong 
downward movements of the arm.  Diagnostic Code 5319 provides 
for a 10 percent evaluation for a moderate disability, a 
30 percent evaluation for a moderately severe disability, and 
a 50 percent evaluation for a severe disability.  38 C.F.R. § 
4.73, Diagnostic Code 5319.

The veteran claims that he has pain in his right iliac area.  
He specifically contends that his back becomes fatigued and 
weak when he stands for a prolonged time or walks a lengthy 
distance.  He further argues that he is limited in his range 
of back motion as a result of the shell fragment wound in his 
right iliac area.  As such, he contends that he is entitled 
to a rating in excess of 10 percent.

As noted above, under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. The mandate to accord the benefit of 
the doubt is triggered when the evidence has reached such a 
stage of balance.  In this matter, the Board is of the 
opinion that this point has been attained, and the veteran is 
entitled to a 30 percent evaluation for residuals of a shell 
fragment wound of the right iliac area, with muscle group XIX 
impairment, as such residuals more nearly approximate a 
moderately severe muscle disability.  

At the time of the injury, the veteran was diagnosed with 
mild perforating shell fragment wound that entered in the 
right sacral region, coursed through skin, muscle, and skin, 
and exited in lateral aspect of the right mid-buttock.  Such 
indicates a through and through muscle injury.  Also, 
multiple foreign metallic fragments were observed in the 
wound.  The veteran's service medical records also detail 
debridement of the wound.  

A December 1960 VA examination revealed evidence of some 
subcutaneous tissue loss and some destruction of muscle and 
that two scars associated with the veteran's wound were 
depressed and adherent to the underlying bone of the iliac 
crest.  At the veteran's October 1990 VA examination, he 
complained of back pain for the prior 40 years, which 
radiated into his right buttock.  

The evidence suggests a worsening of the veteran's disorder 
since the foregoing medical examinations.  At his November 
2001 VA examination, lumbosacral spine arthritis with X-ray 
evidence of spurs at L2 and L3 was diagnosed.  Also in 
November 2001, the veteran demonstrated that he could tilt 25 
degrees to the right and left, with pain at 25 degrees and 
tilting to the left in the area of the right sacroiliac 
joint.  He could rotate 40 degrees right and left without 
pain, flex antegrade 90 degrees, limited by pain at 90 
degrees, and, extend 20 degrees without painful discomfort.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).  

As such, at his November 2001 VA examination, the veteran 
demonstrated some limitation of back motion, to include 
limitation as a result of pain.  However, during  his 
February 2005 Board hearing, the veteran testified to a 
lowered threshold of fatigue, stating specifically that after 
walking for a short distance, he must sit down to rest.  The 
veteran's son testified that the veteran had difficulty in 
bending over and could not tie his shoes.  As such, the Board 
observes that the veteran and his son have competently 
testified to the cardinal signs and symptoms of loss of 
power, lowered threshold of fatigue, fatigue-pain, and 
weakness involving the veteran's back disability.  Moreover, 
the findings at the November 2001 VA examination of 
limitation of motion due to pain support the veteran's and 
his son's testimony.  

When the current medical evidence and the veteran's 
subjective complaints are viewed in light of the history of 
his right iliac area wound, the Board resolves all doubt in 
favor of the veteran and finds that his total disability 
picture more nearly approximates a moderately severe muscle 
disability, thus warranting an evaluation of 30 percent.  

The Board further observes that the evidence of record does 
not support the conclusion that the veteran's right iliac 
area injury is productive of a severe muscle disability, 
warranting an evaluation of 50 percent.  The veteran's 
service medical records fail to reveal extensive debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring.  Also, the medical 
evidence does not show ragged, depressed, and adherent scars, 
loss of deep fascia, muscle substance, or soft flabby muscles 
in the wound area.  There is also no indication that the 
muscles swell and harden abnormally in contraction or that 
the veteran's right iliac area muscles, when compared to his 
uninjured left side, demonstrate severe impairment of 
function.  Moreover, there is no evidence that the veteran 
has the additional signs of severe muscle disability as 
listed in 38 C.F.R. § 4.56(d)(4)(A)-(G).  As such, the 
veteran is not entitled to a 50 percent evaluation for his 
right iliac area muscle disability.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a disability evaluation in excess of 30 
percent.  The Board initially notes that the veteran had 
depressed and adherent scars at his December 1960 VA 
examination; however, in subsequent VA examinations, to 
include the examination conducted in November 2001, such have 
been found to be well-healed.  Moreover, at his February 2005 
Board hearing, the veteran testified that such scars were not 
painful or tender.  As such scars are asymptomatic and not of 
a size to warrant a compensable rating, diagnostic codes 
pertinent to scars are inapplicable.  Additionally, while the 
veteran has complained of pain radiating into his right 
buttock, the there is no objective medical evidence of record 
indicating neurologic involvement.  As such, a review of the 
record, to include the veteran's subjective complaints and 
the objective medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's residuals of a shell fragment wound of the right 
iliac area to warrant consideration of alternate rating 
codes.  

Accordingly, a 30 percent disability rating will be granted.





D.	Extra-schedular Considerations

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the veteran's right elbow 
or right iliac area disabilities or show that such are 
unusually manifested.  Rather, the medical evidence shows 
that any objective manifestations of the veteran's 
disabilities are exactly those contemplated by the schedular 
criteria.  Also, in this case, the veteran has not indicated 
that he missed time from work due to residuals of his shell 
fragment wounds.  As such, the current medical evidence of 
record shows that any objective manifestations of the 
veteran's disabilities are exactly those contemplated by the 
schedular criteria and considered in the evaluations assigned 
in this Decision.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


Service Connection for Tinnitus

The veteran claims that that he was exposed to heavy weaponry 
used when he served in an infantry division during combat in 
World War II.  He currently has a diagnosis of tinnitus.  The 
veteran alleges that he has had tinnitus since his military 
service and denies any post-service noise exposure.  As such, 
the veteran claims that service connection is warranted for 
such disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

The veteran's Honorable Discharge indicates that he is the 
recipient of the Combat Infantryman's Badge, Four Bronze 
Battle Stars, and the Purple Heart Medal.  Such denote combat 
service.  Therefore, insofar as the veteran is shown to have 
served in combat, and that he sustained acoustic trauma 
during service, his lay testimony of such incurrence is 
presumed credible throughout the adjudication of the claim.  
Such account is entirely consistent with the circumstances, 
conditions, and hardships of his service, despite the lack of 
any official record of documented in-service tinnitus.  See 
38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  There is also no evidence clearly 
contradicting such incurrence; rather, as stated, the combat 
citations mentioned herein were awarded based on combat 
service during the time period in which the veteran has 
contended that he was exposed to heavy weaponry, resulting in 
his tinnitus.  

At the veteran's November 2001 VA audiological examination, 
he reported bilateral constant tinnitus beginning in his 
military service.  He specifically described significant 
military noise exposure, including grenades, small arms fire, 
artillery, and rockets.  The veteran indicated that he did 
not have hearing protection.  He stated that on one occasion, 
when he sustained shell fragment wounds, he was exposed to a 
grenade explosion in close proximity.  The veteran denied 
significant post-service occupational or recreational noise 
exposure.  He was unsure of any singular precipitating 
events, but attributed the onset of his tinnitus to military 
noise exposure.  The veteran described the tinnitus as a 
high-pitched ringing.  At the veteran's November 2001 VA 
general examination, he described the tinnitus as high in 
frequency and loud in intensity.  He further denied any other 
history of trauma to his ears, noise exposure, or infections 
of a severe degree.  

Tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence, 
although such was confirmed during the November 2001 VA 
medical examination.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  As such, the Board finds that the veteran has a 
current diagnosis of tinnitus.  

In regard to the third element of service connection, namely 
a nexus between the claimed condition and military service, 
the Board finds that the veteran has demonstrated continuity 
of tinnitus symptomatology following his service discharge.  
Specifically, the veteran, as a layperson, is competent to 
testify regarding the existence of tinnitus and the duration 
of such symptoms.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Charles, supra.  

At his November 2001 VA examination, the veteran specifically 
indicated that his tinnitus symptomatology began during his 
military service and has continued to exist to the present 
time.  Further, during the February 2005 videoconference 
hearing, both the veteran and his son testified as to 
continuous symptoms.  

Because the veteran is diagnosed with tinnitus, and competent 
and credible testimony has been adduced indicating that the 
disorder has been present since active service, further 
factual development would not assist this inquiry and the 
benefit-of-the-doubt rule will be applied.  

Service connection for tinnitus is therefore granted.  


ORDER

A 30 percent rating for residuals of shell fragment wound of 
the right elbow is granted, subject to the laws and 
regulations governing the payment of monetary awards.

A 30 percent rating for residuals of shell fragment wound of 
the right iliac area is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Service connection for tinnitus is granted. 


REMAND

Regarding the veteran's claim of entitlement to service 
connection for bilateral hearing loss, he contends that he 
was exposed to heavy weaponry used when he served in an 
infantry division during combat in World War II.  He 
currently has a diagnosis of bilateral hearing loss.  The 
veteran and his son testified at the February 2005 Board 
hearing that the veteran had difficulty with his hearing for 
approximately the last 50 years.  As such, the veteran claims 
that service connection is warranted for such disability.  

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of hearing difficulties 
and his separation examination revealed 15/15 hearing in both 
the left and right ears when tested with a whispered voice.  
However, as discussed in the Decision portion of this 
document, the Board notes that insofar as the veteran is 
shown to have served in combat, the lay testimony submitted 
in connection with his claim is satisfactory evidence that he 
incurred injury to his hearing during active service.  Such 
account is entirely consistent with the circumstances, 
conditions and hardships of his service, despite the lack of 
any official record of documented in-service hearing loss.  
See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).

The November 2001 VA audiological examination revealed a 
diagnosis of bilateral mild sensorineural hearing loss 
through 500 Hertz, sloping to a moderate hearing loss through 
1500 Hertz, sloping to a severe hearing loss through 4000 
Hertz, sloping to a profound sensorineural hearing loss.  

Despite the above, the provisions of 38 U.S.C.A. § 1154(b) do 
not obviate the need for medical evidence of a nexus between 
a currently identified disability and service.  The question 
of whether the veteran has a current disability that is 
etiologically related to service requires competent medical 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As such, the claims file contains insufficient medical 
evidence relevant to the etiology of the veteran's current 
bilateral hearing loss.  

In its rating decision of January 2002, the RO reviewed the 
results of the November 2001 VA medical examination, and in 
that context found that hearing loss "was not determined" 
to be due to the veteran's military service.  However, review 
of the examination report does not reveal such a finding 
either supportive or non-supportive of the veteran's claim.  
Further, in his substantive appeal, the veteran indicated 
that his treating VA physician, who also examined him in 
November 2001, related his hearing loss disability to 
military service.  

Therefore, prior to the Board's consideration of this claim, 
a remand to obtain an opinion regarding the etiology of the 
veteran's bilateral hearing loss from the November 2001 VA 
examiner is warranted.  






Accordingly, this case is REMANDED for the following:

1.  The RO should return the claims file 
to the VA examiner who conducted the 
November 2001 audiological examination.  
If he is unavailable, the claims file 
should be transferred to a physician with 
appropriate expertise to offer an opinion 
as to the etiology of the veteran's 
hearing loss.  If the November 2001 VA 
examiner is unavailable and the new 
examiner determines that an examination 
is necessary in order to address the 
etiology of the veteran's hearing loss, 
the veteran should be scheduled for such 
examination.  The claims file should be 
made available for the examiner and the 
examiner should note its availability in 
the provided report.  

The examiner is requested to provide an 
opinion as to whether the veteran's 
currently diagnosed bilateral hearing 
loss is causally related to the veteran's 
in-service noise exposure, his service-
connected tinnitus, or, is otherwise 
related to his military service.  All 
opinions expressed should be accompanied 
by supporting rationale.  

2.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


